 

Exhibit 10.3

 

EXECUTION COPY

 

SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Second Amendment to Registration Rights Agreement (the “Second Amendment”)
is made and entered into as of August 10, 2015, by and among Synthetic
Biologics, Inc., a Nevada corporation, previously known as Adeona
Pharmaceuticals, Inc. (the “Company”), and Intrexon Corporation, a Virginia
corporation (“Intrexon”) to amend the Registration Rights Agreement dated
December 5, 2011, by and among the Company and Intrexon (the “Registration
Rights Agreement”).

 

WHEREAS, the Company and Intrexon entered into the Registration Rights Agreement
and that certain Stock Purchase Agreement between the Company and Intrexon dated
as of November 18, 2011 (the “Purchase Agreement”) in connection with their
execution and delivery of that certain Exclusive Channel Collaboration Agreement
dated November 18, 2011, for the development and commercialization of products
for the treatment of pulmonary arterial hypertension (the “PAH ECC”);

 

WHEREAS, on August 6, 2012 concurrently Company and Intrexon executed a Stock
Issuance Agreement (the “Issuance Agreement”), an exclusive channel
collaboration agreement with respect to the development and commercialization of
products based on exogenous recombinant human antibodies for the treatment of
certain toxins and infectious diseases (the “mAb ECC”), and a First Amendment to
the Registration Rights Agreement (the “First Amendment”) which First Amendment
amended the terms of the Registration Rights Agreement;

 

WHEREAS, concurrently on August 10, 2015 Company and Intrexon executed a Stock
Issuance Agreement (the “Second Issuance Agreement”) and an exclusive channel
collaboration agreement with respect to the development and commercialization of
certain products for the treatment of phenylketonuria (the “PKU ECC”), and
pursuant to the Second Issuance Agreement Company and Intrexon agreed to
executed a further amendment to the Registration Rights Agreement (as previously
amended by the First Amendment);

 

WHEREAS, now pursuant to the terms of the Second Issuance Agreement and the PKU
ECC, the Company will issue and sell to Intrexon, upon Intrexon’s request to the
Company, certain shares of the Company’s common stock in exchange for rights to
certain technology of Intrexon;

 

THEREFORE, the Company and Intrexon hereby agree to further amend the
Registration Rights Agreement (after giving full effect to the First Amendment)
as follows:

 

1.           The following defined terms shall be added to Section 1:

 

(a)        “Clinical Milestone Shares” shall have the meaning set forth in the
Second Issuance Agreement.

 

(b)        “PKU Technology Access Fee Shares” shall have the meaning set forth
in the Second Issuance Agreement.

 

 

 

 

EXECUTION COPY

 

(c)        “Second Issuance Agreement” shall mean that certain Stock Issuance
Agreement, dated August 10, 2015, by and between the Company and Intrexon.

 

2.           The definition of “Filing Date” shall be amended and replaced in
its entirety with the following:

 

(a)        “Filing Date” means, (i) with respect to the First Tranche Shares,
April 4, 2012; (ii) with respect to the Second Tranche Shares, the Technology
Access Fee Shares, the IND Milestone Shares, the Approval Milestone Shares, and
the Field Expansion Shares, April 30, 2013; (iii) with respect to the PKU
Technology Access Fee Shares, 120 days from the date of issuance of the PKU
Technology Access Fee Shares; and (iv) with respect to the Clinical Milestone
Shares, 120 days from each respective issuance of Clinical Milestone Shares per
the terms of the Second Issuance Agreement.

 

3.           The definition of “Registrable Securities” shall be amended and
replaced in its entirety with the following:

 

(a)        “Registrable Securities” means the First Tranche Shares and Second
Tranche Shares (as such terms are defined in the Purchase Agreement), the
Technology Access Fee Shares, the IND Milestone Shares, the Approval Milestone
Shares, and the Field Expansion Shares (as such terms are defined in the
Issuance Agreement), and the PKU Technology Access Fee Shares and the Clinical
Milestone Shares (as such terms are defined in the Second Issuance Agreement)
issued or issuable to Intrexon and any securities issued with respect to, or in
exchange for or in replacement of such shares of Common Stock upon any stock
split, stock dividend, recapitalization, subdivision, merger or similar event;
provided, however, that the applicable Holder has completed and delivered to the
Company a Selling Stockholder Questionnaire; and provided further that such
securities shall no longer be deemed Registrable Securities if such securities
have been sold pursuant to a Registration Statement, or (ii) such shares have
been sold in compliance with Rule 144 or all such shares may be sold without
limitation pursuant to Rule 144.

 

4.           Subsection (b) of Section 7 shall be amended and replaced in its
entirety with the following:

 

(a)        Entire Agreement; Amendment. This Agreement, the Purchase Agreement,
the Issuance Agreement, and the Second Issuance Agreement contain the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, in the Purchase Agreement,
in the Issuance Agreement, or in the Second Issuance Agreement, neither the
Company nor any Holder make any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein. No provision of this Agreement may be waived or amended other
than by a written instrument signed by the Company and the Holders of at least a
majority of all Registrable Securities then outstanding. Any amendment or waiver
effected in accordance with this Section 7(b) shall be binding upon each Holder
(and their permitted assigns) and the Company.

 

2

 

 

EXECUTION COPY

 

5.           All other provisions of the Registration Rights Agreement, as
previously amended by the First Amendment, shall remain in effect.

 

[Remainder of page intentionally left blank.]

 

3

 

 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Registration Rights Agreement to be duly executed by their respective authorized
officers as of the date first above written.

 

SYNTHETIC BIOLOGICS, INC.   By: /s/ Jeffrey Riley   Name: Jeffrey Riley   Title:
Chief Executive Officer, President, and Director     INTREXON CORPORATION   By:
/s/Donald P. Lehr   Name: Donald P. Lehr   Title: Chief Legal Officer



 



SIGNATURE PAGE TO SECOND AMENDMENT TO REGISTRATION

RIGHTS AGREEMENT

 

4

 